COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Alan Schrock v. City of Baytown

Appellate case number:    01-17-00442-CV

Trial court case number: 1007923

Trial court:              County Civil Court at Law No. 1 of Harris County

Date motion filed:        August 15, 2019

Party filing motion:      Appellee


       The en banc court has unanimously voted to deny appellee’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: ___/s/ Julie Countiss_________
                   Acting for the Court the En Banc Court*

Date: ___March 5, 2020____

* En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, and Countiss.